Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .Information Disclosure Statement
US PGPub 2021/0277935 cited by Applicant is not prior art but is rather the publication of the instant application, the publication of the instant application has been crossed off the IDS.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a drive unit in the form of an electric motor (clam 15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for different rotations speeds  in the original disclosure the disclosure does not reasonably provide enablement for all configurations that can achieve this function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make all configurations of the invention that would be commensurate in scope with this claim. Claim 14 is stating that the bearing bushings are “configured to” achieve a particular result.  In other words the bearing bushings are configured for a particular function.  This recitation does not recite the particular structure which accomplishes the function or achieves the result. Without reciting the particular structure, all means or methods of resolving the problem or performing the function may be encompassed by the claim (i.e. unlimited functional language). The specification only provides support for the fact that the bearings are different or features that are not necessarily configurations of the bearing such as sizes of the gaps which can be achieved by modifying other structure.  However, the claim as written can cover any number of different configurations including both changes to the bearing, surrounding structure or any other additional feature that can governor the rotational speed, not all of which are supported.  Furthermore, one of ordinary skill in the art would not know from the claim terms what specific structure or steps are actually required or encompassed by the claims (see rejection under 35 USC 112(b) below). In other words one of ordinary skill in the art would not know every possible structural permutation that allows for the stated functions to occur. Thus the specification is not commensurate in scope with the claims. Please see Supplementary Examination Guidelines for Determining Compliance With 37 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011) and MPEP 2173.05(g).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-11 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 8, 9 and 11, the phrase "and optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Claims 9 and 10 include the phrase “in particular” which also renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 14, the specification states a number of different features can contribute to different rotation speeds, not all of which would necessarily be configurations to the bearing itself, see above.  However, the disclosure appears to be attempting to link this function to the fact that the bearings are configured different (at least one possibility covered by the claim).  But if this is the intent of the claim how would this be further limiting of claim 1 which already states the bearing bushings are different?  In other words if Applicant’s intent is for the structure of claim 14 to be limited to just the bearings being configured differently how would this be any different than claim 1?  Is this further limiting?  A dependent claim should be further limiting, it is currently assumed that Applicant is attempting to further limit and thus claim 14 must be attempting to define some additional feature, however this is what is leading to the rejection under 35 USC 112(a) above.  Based on the disclosure the intent is for the different configurations of the bearings to be the only feature that contributes to the different speeds, based on this it is suggested that claim 14 to be canceled as it would just be restating what would already be included in claim 1 by just stating the function, but the function would be inherently included in claim 1.
Claim 15 recites the limitation "the shaft" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Claim 15 is an independent claim drafted in a shorthand format with the inclusion of the previous claims coming after the recitation of the shaft and thus there is a lack of antecedent basis for the shaft in claim 15 when it is first addressed.  It is suggested that the reference to the bearing assembly of the previous claims be moved earlier in the claim.
Regarding claim 15, the phrase "and optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Assuming that “and optionally” is not positively requiring the features that follow to be part of the invention it is further unclear how the claim would be further limiting of claim 5.  Claim 5 states that the numbers of supply bores are different, this covers either one being large or smaller than the other, if “and optionally” is not meant to be limiting then claim 6 is only reciting the two possible options that are required by claim 5.  How would this be further limiting? Even if “optionally” is removed from the claim it would still not be clear how this is further limiting since claim 5, by stating one is different than the other covers the difference of either one being at least one larger or smaller than the other.  Claim 6 appears to be explicitly setting forth the two minimal options that are included by claim 5 since for the number to be different they must be different by at least one.  Stating what would have to be inherently include in claim 5 in claim 6 does not further limit.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Becker, US PGPub 2013/0108483.
Regarding claim 1, Becker discloses a bearing assembly for a charging apparatus (turbocharger) comprising: a bearing housing (4), a shaft (8), a compressor-side bearing bushing (9’) and a turbine-side bearing bushing (10’) which together support the shaft (8) inside a bearing bore (hole through the housing 4 that holds both bearings) of the bearing housing (4), wherein the compressor-side bearing bushing (9’) is configured differently than the turbine-side bearing bushing (10’, in all embodiments of Becker there is at least one feature that distinguishes the two bearings apart, this includes length/shape in figures 1, 4 and 7, different thicknesses and diameters in figure 10 for example, while only a portion of the figures are being pointed two all embodiments include a distinguishing feature and read on claim 1).
Regarding claim 2, Becker discloses that a compressor-side outer lubrication gap (smallest gap between 9’ and 8 in figure 7) of the compressor-side bearing bushing (9’) is smaller than a turbine-side outer lubrication gap (at 15) of the turbine-side bearing bushing (10’).  Alternatively figure 11 also appears to show this limitation.
Regarding claim 15, Becker discloses a charging apparatus (turbocharger) comprising: a compressor (2) with a compressor housing (charger casing that would surround the compressor wheel) and an impeller (2 is the impeller) rotatable therein, a drive unit (turbine side of the device) which is rotatably coupled to the impeller (2) via the shaft (8), wherein the charging apparatus further comprises a bearing assembly of any one of the previous claims (as addressed in claim 1 for example) which rotatably supports the shaft (8), and optionally, wherein the drive unit comprises a turbine (3) and/or an electric motor configured to drive the shaft.

Claim(s) 1, 3, 4 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fellner, DE102017213492.
Regarding claim 1, Fellner discloses a bearing assembly for a charging apparatus (turbocharger) comprising: a bearing housing (10), a shaft (8), a compressor-side bearing bushing and a turbine-side bearing bushing (one bushing is shown, element 1, however see paragraph 0001 of translation provided by Applicant that discloses two are in the turbocharger) which together support the shaft (8) inside a bearing bore (hole in 10) of the bearing housing (10), wherein the compressor-side bearing bushing is configured differently than the turbine-side bearing bushing (see paragraph 0027 that states they can be identical or alternatively they can be different specifically with different groove dimensions).
Regarding claim 3, Fellner discloses that a depth of a compressor-side circumferential lubricant groove of the compressor-side bearing bushing is different than a depth of a turbine-side circumferential lubricant groove of the turbine-side bearing bushing (Fellner discloses that the two critical dimensions of the groove that can be modified are the width or depth in paragraph 0022 and in paragraph 0027 when referencing an asymmetric configuration the grooves between the two bearings can have different dimensions, this includes both the width and depth).
Regarding claim 4, Fellner discloses that a width of a compressor-side circumferential lubricant groove of the compressor-side bearing bushing is different than a width of a turbine-side circumferential lubricant groove of the turbine-side bearing bushing (Fellner discloses that the two critical dimensions of the groove that can be modified are the width or depth in paragraph 0022 and in paragraph 0027 when referencing an asymmetric configuration the grooves between the two bearings can have different dimensions, this includes both the width and depth).
Regarding claim 7, Fellner discloses that one of a compressor-side outer jacket surface of the compressor-side bearing bushing or a turbine-side outer jacket surface of the turbine-side bearing bushing varies in width along an outer circumference (regardless of what side the bearing is on Fellner discloses that the bearing includes scalloped portions 4 at the axial ends of the bearing, this reduces the width in these area along the outer circumference).
Regarding claim 8, Fellner discloses that the compressor-side bearing bushing comprises a first ring face (1c) and a second ring face (1d) opposing the first ring face, and wherein the turbine-side bearing bushing comprises a first ring face and a second ring face opposing the first ring face (as stated in paragraph 0027 the two bearings actually installed in the device can be identical with the exception of the groove dimensions), and optionally, wherein the first ring face of the compressor-side bearing bushing faces in the same direction as the first ring face of the turbine-side bearing bushing (the claim does not specify any distinction between the faces thus any face can be the first and the second and can be said to face in the same direction).
Regarding claim 9, Fellner discloses that at least one of the ring faces of the compressor-side bearing bushing or of the turbine-side bearing bushing comprises at least one scallop (4), in particular at least two scallops (6 shown in figure 3), and optionally, wherein at least one of the at least two scallops comprises a different size than another one of the at least two scallops (this last recitation is optional based on the current claim and is thus not considered to be required structure).
Regarding claim 10, Fellner discloses that at least one of the ring faces of the compressor-side bearing bushing or of the turbine-side bearing bushing is inclined with respect to a radial plane (chamfered edge between the face 11c and 1a for example) such that the respective width varies (the chamfered edges taper at the ends were it meets the scallop feature, this tapering provides a varied overall width of the bearing), in particular varies constantly, between a minimum width and a maximum width of the respective compressor-side outer jacket surface or the turbine-side outer jacket surface (as best understood by using “in particular” this is not a positive requirement of the claim and thus by disclosing the first part of the claim Fellner anticipates the minimum requirements of the claim). 
Regarding claim 11, Fellner discloses that the compressor-side bearing bushing  comprises a first chamfer and a second chamfer (the two chamfers on opposite sides and provide the transition for the end face 1c and 1d and the outer surface 1a) opposing the first chamfer, and wherein the turbine-side bearing bushing comprises a first chamfer and a second chamfer opposing the first chamfer (as stated in paragraph 0027 the two bearings used in the device can be identical with the exception of different groove dimensions), and optionally, wherein the first chamfer of the compressor-side bearing bushing faces in the same direction as the first chamfer of the turbine-side bearing bushing (the claim provides no structural distinction between the chamfers thus either side could be considered the first or the second and the two bearing can be said to have the first chamfers facing in the same direction).
Regarding claim 12, Fellner discloses that a width of at least one of the chamfers of the compressor-side bearing bushing or of the turbine-side bearing bushing varies in the circumferential direction (the width of the chamfer decreases in the region of each scalloped portion 4).
Regarding claim 13, Fellner discloses a bearing assembly for a charging apparatus (turbocharger) comprising: a bearing housing (10), a shaft (8), a compressor-side bearing bushing and a turbine-side bearing bushing (one bushing is shown, element 1, however see paragraph 0001 of translation provided by Applicant that discloses two are in the turbocharger) which together support the shaft (8) inside a bearing bore (hole in 10) of the bearing housing (10), wherein a compressor-side outer jacket surface (1a of the bearing) of the compressor-side bearing bushing and a turbine-side outer jacket surface (1a) of the turbine-side bearing bushing vary in width along an outer circumference (the scallops 4 change the overall width, as stated in paragraph 0027 the two bearings can be identical). 
Regarding claim 14, Fellner discloses that the bearing bushings are configured to achieve different rotation speeds during operation (Fellner discloses that the bearings are float type bearings and thus these bearings would rotate during operation, see Figure 1, based on the disclosure in the instant application it’s the feature of the bearings having a distinguishing feature between them that allows for this function, applying this logic to Fellner, the disclosure by stating that the grooves can have different sizes between the two bearings (paragraph 0027) would provide different amounts of lubricant and different level of supply, these are features that would change rotational speed as explained in the instant application, since Fellner includes a feature, specifically one related to the lubricant volume present, it would also provide the same function). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker, US PgPub 2013/0108483, in view of Gutknecht, US PGPub 2008/0098735.
Regarding claim 5, Becker does not disclose that a number of lubricant supply bores of the compressor-side bearing bushing differs from a number lubricant supply bores of the turbine-side bearing bushing.
Gutknecht teaches a number of lubricant supply bores of the compressor-side bearing bushing differs from a number of lubricant supply bores of the turbine-side bearing bushing (the number of supplies that ultimately feed the turbine side is 2, 272 and 373, while the compressor side is 1, 271) for the purpose of providing additional lubricant flow to one side of the assembly to avoid coke formation and thus extend the life of the bearing assembly (paragraph 0033, providing more lubricant to the side that sees a higher temperature change provides additional cooling to prevent the formation of coke).  To further explain the claim interpretation, “a number of lubricant supply bores of the compressor-side bearing bushing” is not requiring the bores be in the bushing but can include supply lines that feed the respective bushing, while the claim uses reference characters to point to specific parts these are not read into the claim.  Gutknecht shows two supply bores in the housing that feed the turbine side, at least some of the lubricant passing through these bores makes its way to the shaft on the turbine side and would act to lubricate the space between the shaft and bushing on the turbine side and Gutknecht shows that the compressor side only has one of such supplies in figure 3.
It would have been obvious at the time of effective filing to modify Becker and set a number of lubricant supply bores of the compressor-side bearing bushing so that it differs from a number of lubricant supply bores of the turbine-side bearing bushing, as taught by Gutknecht, for the purpose of providing additional lubricant flow to one side of the assembly to avoid coke formation and thus extend the life of the bearing assembly.
Regarding claim 6, Becker in view of Gutknecht discloses that the number of lubricant supply bores of the compressor-side bearing bushing is smaller than the number of lubricant supply bores of the turbine-side bearing bushing, and optionally, wherein the compressor-side bearing bushing comprises at least one lubricant supply bore less than the turbine-side bearing bushing (the arrangement taught by Gutknecht shows few supplies on the left or compressor side of the assembly then on the turbine side).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656